In this case Rule Nisi was issued to the Respondent Judge. Respondent has filed demurrer to the petition with prayer for judgment.
Relator has filed motion for writ of Prohibition absolute.
The demurrer to the petition is overruled on authority of the opinions and judgments in the cases of State, ex rel. Brown, etal., v. Dewell, Judge, filed March 1, 1938, reported 179 So. 695; and Dickenson v. Parks, Judge, 104 Fla. 577, 140 So. 459.
The grounds stated in the suggestion of disqualification and supporting affidavits in the case are stronger than were the suggestions and supporting affidavits in the above cited cases.
Delay of this case longer in this Court for the purpose of preparing an opinion can serve no useful purpose and as all parties appear to be anxious to speed the cause, it is now ordered and adjudged that Writ of Prohibition absolute do now issue.
So ordered.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.